          Case 1:19-cr-04439-JCH Document 43 Filed 03/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

                                       Clerk’s Minutes
                            Before the Honorable James A. Parker

Case No. 19-cr-4439                          Date: March 10, 2020

Title: United States v. Joseph Perez

Courtroom Clerk: Catherine Malone            Court Reporter: Julie Goehl

Court in Session: 1:34 pm              Court in Recess: 1:51 pm            Total Time: 17 min.

Type of Proceeding: Hearing

ATTORNEYS PRESENT FOR PLAINTIFF(S):          ATTORNEYS PRESENT FOR DEFENDANT(S):
Joe Romero                                   Paul Spiers

PROCEEDINGS:
1:34 pm               Court is in session. Counsel state their appearances. Defendant is not
                      present. Defense counsel is unsure of when Defendant will arrive in New
                      Mexico. Defense Counsel has no information about when Defendant may
                      arrive.
1:37 pm               The Court asks counsel about the issues being contested.
1:42 pm               The United States’ has two witnesses for the eventual evidentiary hearing:
                      Agent Perry and Special Agent Lemon. Both were present when the events
                      occurred. Defendant will testify for the defense.
1:49 pm               The Court will set the hearing on Defendant’s Motion to Suppress Evidence
                      for 1:30pm on April 29, 2020.
1:51 pm               Court is in recess.




                                                1
